Title: General Orders, 17 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown April 17th 1780
            Parole Mexico  Countersigns Nile, Otway—
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Hand[,] Lieutenant Colonel Conway[,] Brigade Major Hand’s Brigade
          Four Battalions to be paraded on the Grand parade tomorrow morning 9 o clock at which time Colonels Johnson Courtlandt Ogden and Jackson; Lieutenant Colonels Barber Smith Harmar and Huntington and Major Fish are to attend.
          General St. Clair’s Division to give 6 Capts. 18 Sub. 26 Serjts 288 P[rivates;] General Hands Brigade to give 2 Capts 4 Sub. 4 Serjts 48 P[rivates;] General Stark’s Brigade to give (Blue and red) 2 Capts. 4 Sub. 4 Serjts 48 P[rivates;] General Maxwell’s Brigade to give 3 Capts. 10 Sub. 13 Serjts 144 P[rivates;] General Stark’s Brigade to give (Blue and Buff) 2 Capts. 3 Sub. 4 Serjts 48 P[rivates;] General Clinton’s Brigade to give 5 Capts. 13 Sub. 17 Serjts 192 P[rivates].
          
            After Orders
            At a General Court martial of the Line whereof Colonel Livingston is President the 10th instant; Mr Randall state Clothier from the State of Maryland appeared before the Court charged with “Unofficerlike behavior in distributing the cloth sent up by the State of Maryland for the use of her Officers in an unjustifiable partial manner in consequence of which many officers are injured.”
            The Court having fully and maturely considered the charge against Mr Randall and the Evidence do Acquit him with Honor.
            The Commander in Chief approves the opinion of the Court.
            Mr Randall is released from Arrest.
          
        